K. K. HALL, Circuit Judge,
dissenting:
I do not agree that the Miller Act sanctions the filing of notices while a supplier is performing its duties under a contract.
The Act provides, in pertinent part: “[A]ny person having direct contractual relationship with a subcontractor but no contractual relationship express or implied with the contractor furnishing said payment bond shall have a right of action upon the said payment bond upon giving notice to said contractor within ninety days from the date on which such person did or performed the last of the labor or furnished or supplied the last of the material for which such claim is made.... ” 40 U.S.C. § 270b(a). [Emphasis added]
When work is performed pursuant to a written contract, this statute contemplates the filing of a written notice after the last of the labor or materials has been supplied under the terms of that contract. Since the last work under Honeywell’s contract was furnished on January 22, 1980, that date became the threshold date for written notices. United States ex rel. Kinlau Sheet Metal Works, Inc. v. Great American Ins. Co., 537 F.2d 222 (5th Cir. 1976); National Union Indem. Co. v. R. O. Davis, Inc., 393 F.2d 897 (5th Cir. 1968).
Today’s decision also creates significant administrative problems. For example, a notice filed during performance may become erroneous or moot because of additional work, subsequent contract modifications or negotiations between the parties. Rather than permit the constant updating of previous notices, it would be much more expedient to interpret the Act to require filing of the notice after the work has ended.
In the final analysis, the majority has needlessly obscured a relatively simple, workable statute. Because this interpretation confers minimal benefit while creating heightened confusion, I dissent.